Title: From George Washington to Robert Digby, 11 December 1781
From: Washington, George
To: Digby, Robert


                        
                            Sir
                            Philada 11th December 1781.
                        
                        The moment I received your Excellency’s letter, without date, which reached me a few days ago, I wrote to his
                            Excellency the Count de Rochambeau commanding in Virginia, desiring him to give the Cartel ship New Blessing the proper
                            reception upon her arrival in Chesapeak. I have the honor to be with Respect Yr Excellency’s Most obt and hble servt.

                    